DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        DANIELLE WEINBERG,
                             Appellant,

                                     v.

                  FLORIDA ATLANTIC UNIVERSITY,
                            Appellee.

                              No. 4D20-1847

                              [March 18, 2021]

  Appeal from the Review Appellate Committee of Florida Atlantic
University, Palm Beach County, Florida; L.T. Case No. ZXXXX5251.

  Robin I. Bresky and Jennifer L. Fulton of Law Offices of Robin Bresky,
Boca Raton, for appellant.

  Oscar E. Marrero and Lourdes E. Wydler of Marrero & Wydler, Coral
Gables, for appellee.

PER CURIAM.

   Affirmed.

GROSS, MAY and ARTAU, JJ., concur.

                          *          *           *

    Not final until disposition of timely filed motion for rehearing.